UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                      4/2/2020
                                                                       :
ROBERT G. LOPEZ,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-cv-7631 (LJL)
                  -v-                                                  :
                                                                       :   ORDER
ADIDAS AMERICA, INC., ET AL.,                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Court convened a telephonic status conference and oral argument on defendant
PUMA’s motion to dismiss yesterday at 3:00 p.m., as scheduled. (See Dkt. No. 85). Plaintiff was
given notice of this conference by a copy of the order mailed to him at the address he provided
for the Court. (See Docket Entry dated 3/19/2020.) In addition, PUMA’s counsel stated on the
record that she sent Plaintiff two emails advising him of the conference. The Court also called
Plaintiff yesterday at approximately 3:10 p.m., which went straight to voicemail. The Court
terminated the conference without argument.

        The Court is in receipt of the letter from PUMA’s counsel requesting that the Court rule
on its motion to dismiss on the papers and without oral argument. (Dkt. No. 86.)

        The Court also has the request of PUMA’s counsel, incorporated within the motion to
dismiss, to consider certain material without converting the motion into one for summary
judgment. The Court has the power to consider material incorporated by reference into the
complaint, as well as material that is integral to the complaint or upon which it heavily relies. See
Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002). The Court additionally has
the power to consider “matters of which judicial notice may be taken” without converting a
motion to dismiss into one for summary judgment. Halebian v. Berv, 644 F.3d 122, 131 n.7 (2d
Cir. 2011) (quoting Chambers, 282 F.3d at 153); see also Staehr v. Hartford Fin. Servs. Grp.,
Inc., 547 F.3d 406, 426 (2d Cir. 2008) (“[M]atters judicially noticed by the District Court are not
considered matters outside the pleadings.”) (citing 5 Wright & Miller, Federal Practice and
Procedure § 1366 & n. 33 (3d ed. 2004) (“[M]atters of which the district court can take judicial
notice” are “not considered matters outside the pleadings for purposes of conversion.”)).1 The
court can take judicial notice of trademark registrations. See Island Software & Computer Serv.,
Inc. v. Microsoft Corp., 413 F.3d 257, 261 (2d Cir. 2005) (taking judicial notice of federal
copyright registrations and citing to an Eighth Circuit case taking judicial notice of trademark
registrations).

        Pursuant to those powers, the Court in resolving the motion to dismiss intends to consider
the following materials in addition to the pleadings of the Third Amended Complaint:

    Matter Outside the Complaint                                                       “Integral” to Complaint or
                                                                                       Subject to Judicial Notice
    Les Benjamins is an independently registered trademark that                        Subject to judicial notice
    PUMA uses in connection with its collaboration with the
    Company.
    On PUMA’s website and clothing in the collection, PUMA                             Citations to, and exhibits of,
    references “PUMA X LES BENJAMINS.” See Les Benjamins |                             the website are “integral” to
    PUMA, WWW.PUMA.COM, available at                                                   the TAC. See TAC ¶ 63
    https://us.puma.com/en/us/select/les-benjamins; Mullarney                          (“Defendant PUMA is
    Decl., Ex. A.                                                                      advertising, selling and
                                                                                       offering for sale a collection
                                                                                       of clothing items that are
                                                                                       titled and promoted from its
                                                                                       www.puma.com website as
                                                                                       ‘PUMA x LES
                                                                                       BENJAMINS’ . . . .”).
    Lopez’s trademark approves the mark as distinctive only as to                      Subject to judicial notice
    the “whole” LES NYC Mark, not to any portion thereof. See
    Trademark Status & Document Retrieval System (TSDR), LES
    NYC,
    http://tsdr.uspto.gov/#caseNumber=85335314&caseType=SERI
    AL_NO&searchType=statusSearch
    As used by PUMA, the word “LES” refers to the French article                       Subject to judicial notice
    that translates to the English word “the.”
    Lopez’s New York trademark registration is for the LES mark in                     Subject to judicial notice
    a particular design. See Reply to Motion to Dismiss, Mullarney
    Decl. Ex. 2.
    Lopez has filed over 35 intellectual property actions against over                 Subject to judicial notice
    100 parties in the Southern District of New York alone.




1
  Under Federal Rule of Evidence 201, “[t]he court may judicially notice a fact that is not subject to reasonable
dispute because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and
readily determined from sources whose accuracy cannot reasonably be questioned.”
        To the extent any other material outside the four corners of the TAC is raised in PUMA’s
motion to dismiss, the Court will “exclude the additional material” when considering the motion.
Palin, 940 F.3d at 810–11 (quoting Kopec, 922 F.2d at 154) (2d Cir. 1991)).

        The Court ORDERS that any party desiring oral argument on the motion or disputing the
Court’s power to consider the foregoing materials on the motion to dismiss (or disputing the
authenticity or accuracy of such material) to inform the Court by May 4, 2020. In the absence of
objection, the Court will decide the motion without argument and considering the foregoing
materials as incorporated by reference, integral to the complaint, or the subject of judicial notice.

        In addition, the Court is prepared to decide the motion to dismiss based on the
photographs of Plaintiff’s products and PUMA’s products depicted in the Third Amended
Complaint. Any party desiring to place before the Court the physical items alleged to be
infringed or infringing shall meet and confer with its adversary and mail a set of items to Judge
Liman’s chambers no later than May 4, 2020. The mailing address is:

                                   United States District Court
                                  Southern District of New York
                                   500 Pearl Street, Room 701
                                      New York, NY 10007

      Any party choosing to mail the items to chambers must inform the Court via letter filed
on ECF that such items have been mailed, no later than the date of mailing.



             SO ORDERED.

       Dated: April 2, 2020                         __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge
